NRS 34.810(3). Moreover, because the State specifically pleaded !aches,
                      appellant was required to overcome the rebuttable presumption of
                      prejudice. NRS 34.800(2).
                                  Appellant first claimed that the procedural bars should not
                      apply because he raised jurisdictional claims. Appellant's claims did not
                      implicate the jurisdiction, personal or subject matter, of the court.    See
                      Nev. Const. art. 6, § 6; NRS 171.010. Therefore, the procedural bars
                      applied to appellant.
                                  Next, relying in part on Martinez v. Ryan, 566 U.S.         , 132
                      S.Ct. 1309 (2012), appellant argued that he had good cause because he
                      was not appointed counsel in the prior post-conviction proceedings. We
                      conclude that this argument lacked merit. The appointment of counsel
                      was discretionary in the first post-conviction proceedings, see NRS
                      34.750(1), and appellant failed to demonstrate an abuse of discretion.
                      Further, this court has recently held that Martinez does not apply to
                      Nevada's statutory post-conviction procedures.      See Brown v. McDaniel,
                          Nev. , P.3d (Adv. Op. No. 60, August 7, 2014). Thus, the
                      failure to appoint post-conviction counsel and the decision in Martinez
                      would not provide good cause for this late and successive petition.
                                  Finally, appellant failed to overcome the presumption of
                      prejudice to the State. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                   i—lte=a-12
                                              Hardesty


                                                      J.
                      --12P' -
                      Douglas 7                                  Cherry
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    ceiN7,
                 cc:   Hon. Elissa F. Cadish, District Judge
                       Arthur J. Brewer
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I94Th    e